Land, J.
The object of this suit is to set aside and annul, on the grounds of fraud and simulation, three different acts of sale, and to subject the property conveyed to the payment of plaintiff’s judgment.
The facts are stated by plaintiff’s counsel as follows.
“ On the 19th November, 1855, the plaintiff obtained against JD. Montégut and J. Lacaze, in solido, a judgment for three hundred dollars, with interest, and costs, which judgment could not be satisfied ; subsequently, he was informed that two lots of ground situate at Gentilly, in this parish, were the property of the defendant, Lacaze, although concealed under the names of other parties, and then he instituted the present suit, alleging, among other things, that the defendant, Lacaze, had, on the 15th of April, 1853, purchased said two lots of ground under the name of F. J. Robert, as vendee ; that on or about the — of May, 1854, said Lacaze married Virginie Laizer, and that on the 16th of May, 1854, — the very day the marriage contract, stipulating a separation of property, was signed. — said J. Lacaze caused his prete-nom, Robert, to assign the aforesaid two lots of ground to his future wife, Virginie Laizer; and that on the 1st of September, 1856, said Virginie Laizer pretended to sell said lots to the other defendant, Emile LaS'ere."
The good faith of the vendee, LaS'ere, is not impeached by the evidence in the record. The District Judge says, “ I do not consider the sale to E. La Sere simulated ; he clearly acted in good faith, and has paid the purchase price.”
In this case, the title to the lots was never in the name of Jean Lacaze, and the plaintiff was not his creditor on the 15th of April, 1853, the date of the sale to F. J. Robert by notarial act; and LaSére purchased in good faith from the party in whom the legal title was vested. Under these circumstances, the plaintiff, as the creditor of Jean Lacaze, has no right to disturb either his title or possession.
The right of a party purchasing real estate, in good faith and for a sound price, from one in whom the legal title is vested, as shown by the records of the country, cannot be impaired or affected by a previous simulated sale.
*520The doctrine, that the sale of the property of another is void, has no application to this case. The authorization obtained by the wife, Mrs. Lacaze. to sell the lots, from the Judge, was sufficient.
It is, therefore, ordered, adjudged and decreed, that the judgment be affirmed, with costs.